 1
 2
 3
 4
 5
 6
 7
 8
 9                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
10
11    SWIRE PACIFIC HOLDINGS, INC.       )
                                         ) Case No.: 2:19-cv-1329-RSM
12
                  Plaintiff,             )
13                                       ) ORDER GRANTING STIPULATED
      v.                                 ) MOTION TO AMEND
14                                       )
15    JAMES JONES, and JEFFREY R.        )
      CAFFEE LEGAL, PLLC, d/b/a THE      )
16    LAW OFFICES OF JEFFREY R.          )
      CAFFEE                             )
17                                       )
18                Defendants.            )
      __________________________________ )
19
             Having considered the Parties’ Stipulated Motion to Amend and being fully apprised of
20
     the record submitted in connection with this Motion, it is hereby
21
             ORDERED that the Motion is GRANTED. It is FURTHER ORDERED:
22
         1. Plaintiff shall file the Amended Complaint no later than 14 days after entry of this Order;
23
         2. Defendants shall file responsive pleadings pursuant to Fed. R. Civ. P. 15(a)(3).
24
         3. Plaintiff’s Motion for Leave to Amend (Dkt.# 23) is now moot. Plaintiff’s Motion for
25
             Leave to Amend and all associated proceedings shall be stricken.
26
27
28
     ORDER GRANTING STIPULATED MOTION TO
     AMEND - 1                                                                     KARR TUTTLE CAMPBELL
     Case No. 2:19-cv-1329-RSM                                                    701 Fifth Avenue, Suite 3300
     #1275047 v1 / 43039-044                                                       Seattle, Washington 98104
                                                                                          Main: (206) 223 1313
                                                                                           Fax: (206) 682 7100
 1
         IT IS SO ORDERED this 3rd day of October 2019.
 2
 3
 4
                                              A
                                              RICARDO S. MARTINEZ
                                              CHIEF UNITED STATES DISTRICT JUDGE
 5
 6
 7
 8
             .
 9
10
11
12
13    Presented by:
14
      KARR TUTTLE CAMPBELL
15    Attorneys for Defendants
16
      /s/ Joshua M. Howard                       /s/ Jeffrey R. Caffee
17    Medora A. Marisseau, WSBA #23114           Jeffrey R. Caffee, WSBA#41774
      Joshua M. Howard WSBA# 52189               212 Wells Ave S., Ste. A
18    701 Fifth Avenue, Suite 3300               Renton, WA
      Seattle, WA 98104                          Phone: (206) 339-1254
19
      Telephone: 206-223-1313                    Fax: (206) 420-5541
20    Facsimile: 206-682-7100                    Email: jcaffee@caffeelawfirm.com
      Email: mmarisseau@karrtuttle.com           Attorney for Defendants
21    Email: jhoward@karrtuttle.com
22    Attorneys for Plaintiff

23
24
25
26
27
28
     ORDER GRANTING STIPULATED MOTION TO
     AMEND - 2                                                           KARR TUTTLE CAMPBELL
     Case No. 2:19-cv-1329-RSM                                          701 Fifth Avenue, Suite 3300
     #1275047 v1 / 43039-044                                             Seattle, Washington 98104
                                                                                Main: (206) 223 1313
                                                                                 Fax: (206) 682 7100
